 



SIXTH AMENDMENT
TO

CREDIT AGREEMENT
(Term Loan)

     This Sixth Amendment to Credit Agreement (Term Loan) (“Amendment
Agreement”) is made May 20, 2004, to be effective as of the Effective Date, by
and among CHS Inc. (formerly known as Cenex Harvest States Cooperatives), a
Minnesota cooperative corporation (“Borrower”), CoBank, ACB (“CoBank”) as the
Administrative Agent for the benefit of the present and future Syndication
Parties (in that capacity “Administrative Agent”), and the Syndication Parties
signatory hereto, including CoBank in such capacity (each a “Syndication Party”
and collectively, the “Syndication Parties”).

RECITALS

     A. Borrower, CoBank, St. Paul Bank for Cooperatives (“St. Paul Bank”), and
the Syndication Parties signatory thereto entered into a Credit Agreement (Term
Loan) (as amended, the “Credit Agreement”) dated as of June 1, 1998.

     B. The Credit Agreement was amended by the First Amendment to Credit
Agreement (Term Loan) effective as of May 31, 1999 (“First Amendment”), by the
Second Amendment to Credit Agreement (Term Loan) effective as of May 23, 2000
(“Second Amendment”), by the Third Amendment to Credit Agreement (Term Loan)
dated as of May 23, 2001 (“Third Amendment”), by the Fourth Amendment to Credit
Agreement (Term Loan) dated as of May 22, 2002 (“Fourth Amendment”), and by the
Fifth Amendment to Credit Agreement (Term Loan) dated as of May 21, 2003 (“Fifth
Amendment”).

     C. CoBank is the successor by merger to the interests and obligations of
St. Paul Bank under the Credit Agreement.

     D. The parties hereto desire to amend the Credit Agreement as hereinafter
set forth.

     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
definition given to them in the Credit Agreement if defined therein.

 



--------------------------------------------------------------------------------



 



2. Amendments to Credit Agreement. The parties hereto agree that the Credit
Agreement shall be amended as follows as of the Effective Date:

     2.1 Clause (e) of Section 10.1 is amended so that Section 10.1 shall read
as follows:

     10.1 Borrowing. Borrower shall not (nor shall it permit any of its
Restricted Subsidiaries to) create, incur, assume or permit to exist, directly
or indirectly, any Debt, except for: (a) Debt of Borrower arising under this
Credit Agreement and the other Loan Documents; (b) trade payables arising in the
ordinary course of business; (c) Capital Leases in existence from time to time;
(d) current operating liabilities (other than for borrowed money) incurred in
the ordinary course of business; (e) unsecured Debt arising under uncommitted
lines of credit; provided that the maximum principal amount that may be
outstanding at any one time shall not exceed $100,000,000; (f) Debt in existence
on the date hereof as set forth in Exhibit 10.1 attached hereto; (g) unsecured
long-term Debt; (h) Debt of Borrower incurred pursuant to the Revolving Loan
Credit Agreement; (i) documentary and standby letters of credit issued at the
request of Borrower or any Restricted Subsidiary, provided the aggregate undrawn
face amount under all such letters of credit does not exceed $75,000,000; and
(j) such other Debt agreed upon in writing between Borrower and the Syndication
Parties.

3. Borrower’s Representations. Borrower hereby represents and warrants that,
after giving effect to this Amendment Agreement and the transactions
contemplated hereby, no Potential Default or Event of Default has occurred and
is continuing under the Credit Agreement or other Loan Documents.

4. Effective Date. This Amendment Agreement shall become effective on May 20,
2004 (“Effective Date”), so long as on or before that date the Administrative
Agent receives (a) an original copy of this Amendment Agreement (or original
counterparts thereof) duly executed by each party hereto, (b) an opinion of
Borrower’s counsel in all respects acceptable to the Administrative Agent; and
(c) payment by wire transfer of each of the costs, expenses described in
Section 5 hereof. Upon the satisfaction of all conditions precedent hereto, the
Administrative Agent will notify each party hereto in writing and will provide
copies of all appropriate documentation in connection herewith.

5. Costs; Expenses and Taxes. Borrower agrees to reimburse the Administrative
Agent on demand for all out-of-pocket costs, expenses and charges (including,
without limitation, all fees and charges of external legal counsel for the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Amendment
Agreement and any other instruments and documents to be delivered hereunder.

2



--------------------------------------------------------------------------------



 



6. General Provisions.

     6.1 The Credit Agreement, except as expressly modified herein, shall
continue in full force and effect and be binding upon the parties thereto.

     6.2 Borrower agrees to execute such additional documents as the
Administrative Agent may require to carry out or evidence the purposes of this
Amendment Agreement.

     6.3 The execution, delivery and effectiveness of this Amendment Agreement
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Syndication Party under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents, and the
Credit Agreement, as expressly modified hereby, and each other Loan Document are
hereby ratified and confirmed and shall continue in full force and effect and be
binding upon the parties thereto. Any direct or indirect reference in the Loan
Documents to the “Credit Agreement” shall be deemed to be a reference to the
Credit Agreement as amended by this Amendment Agreement.

7. Governing Law. This Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

8. Counterparts. This Amendment Agreement may be executed in any number of
counterparts and by different parties to this Amendment Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Amendment Agreement by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this Amendment Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment Agreement.

[EXECUTION PAGES BEGIN ON THE NEXT PAGE].

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Credit Agreement (Term Loan) to be executed by their duly authorized officers as
of the Effective Date.

            BORROWER:


CHS INC., a cooperative corporation formed
under the laws of the State of Minnesota
      By:           Name:   John Schmitz        Title:   Executive Vice
President Finance and Administration, and Chief Financial Officer     

            ADMINISTRATIVE AGENT:


COBANK, ACB
      By:           Name:   Michael Tousignant        Title:   Vice President   
 

            SYNDICATION PARTY:


COBANK, ACB
      By:           Name:   Michael Tousignant        Title:   Vice President   
 

4